Per Curiam.
In response to the interrogatories presented by the state senate touching the creation of a court of appeals, the following conclusions are respectfully submitted :
An intermediate court, having appellate and final jurisdiction, can be legally created.
Such a court may, by legislative enactment, be clothed with appellate jurisdiction in cases remaining within the appellate jurisdiction of the supreme court, provided its judgments in such cases are made subject to review by the latter court.
But no other court can, under the constitution, be given final appellate jurisdiction in cases left by law within the *579appellate jurisdiction of the supreme court. In re Court of Appeals, 9 Colo. 623.
Under the constitution as amended in the fall of 1886, a court of appeals, as provided in senate bill Ho. 98, submitted for examination, is not obnoxious, so far as we are advised, to any constitutional objection.